Citation Nr: 1534242	
Decision Date: 08/11/15    Archive Date: 08/20/15

DOCKET NO.  11-01 367	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Lincoln, Nebraska


THE ISSUES

1.  Entitlement to service connection for bilateral hearing loss.

2.  Entitlement to service connection for tinnitus.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

David Gratz, Counsel





INTRODUCTION

The Veteran served on active duty from June 1959 to May 1961.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a September 2010 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Lincoln, Nebraska.

The Veteran was scheduled to present testimony before a Veterans Law Judge at a videoconference in November 2011.  However, the Veteran failed to report to the hearing.  As the record does not contain an explanation as to why the Veteran failed to report to the hearing, or a request to reschedule the hearing, the Board deems the Veteran's request for such a hearing to be withdrawn.  38 C.F.R. § 20.704(d).


FINDINGS OF FACT

1.  The preponderance of the evidence shows that the Veteran's hearing loss was not present in service or until many years thereafter and is not related to service or to an incident of service origin.

2.  The preponderance of the evidence shows that the Veteran's tinnitus was not present in service or until many years thereafter and is not related to service or to an incident of service origin.


CONCLUSIONS OF LAW

1.  The criteria for service connection for bilateral hearing loss have not been met.  38 U.S.C.A. §§ 1131, 1137, 1154(a), 5107(b) (West 2002); 38 U.S.C.A. §§ 3.102, 3.303, 3.307, 3.309, 3.385 (2014).

2.  The criteria for service connection for tinnitus have not been met.  38 U.S.C.A. §§ 1131, 1137, 1154(a), 5107(b) (West 2002); 38 U.S.C.A. §§ 3.102, 3.303 (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

VA has a duty to provide notification to the Veteran with respect to establishing entitlement to benefits, and a duty to assist with development of evidence under 38 U.S.C.A. §§ 5103, 5103A; 38 C.F.R. § 3.159(b).

The duty to notify was satisfied by an August 2010 letter, sent to the Veteran prior to the September 2010 initial adjudication of the claims, which informed him of his duty and the VA's duty for obtaining evidence.  In addition, the August 2010 letter met the notification requirements set out for service connection in Dingess v. Nicholson, 19 Vet. App. 473 (2006).

VA also has a duty to assist the Veteran in the development of a claim.  This duty includes assisting the Veteran in the procurement of service treatment records and pertinent treatment records and providing an examination when necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  The Board finds that all relevant facts have been properly developed, and that all available evidence necessary for equitable resolution of the issues has been obtained.  The Veteran's available service treatment records and lay statements have been obtained.

Additionally, VA obtained a medical opinion germane to the Veteran's claimed bilateral hearing loss and tinnitus on appeal in September 2010.  The medical opinion report is adequate because the audiologist based her opinions upon consideration of the Veteran's medical history, and supported all conclusions with analyses that the Board could consider and weigh against any contrary opinions.  

The Veteran has not indicated there are any additional records that VA should obtain on his behalf.  Thus, the Board finds that all reasonable efforts were made by VA to obtain evidence necessary to substantiate the Veteran's claims, and no further assistance to develop evidence is required.

Analysis: Service Connection

Establishing service connection generally requires medical or, in certain circumstances, lay evidence of (1) a current disability; (2) an in-service incurrence or aggravation of a disease or injury; and (3) a nexus between the claimed in-service disease or injury and the present disability.  Davidson v. Shinseki, 581 F.3d 1313 (Fed.Cir.2009); Hickson v. West, 12 Vet. App. 247, 253 (1999); Caluza v. Brown, 7 Vet. App. 498, 506 (1995), aff'd per curiam, 78 F. 3d 604 (Fed. Cir. 1996) (table).

Where a Veteran served for at least 90 days during a period of war or after December 31, 1946, and manifests certain chronic diseases, such as organic diseases of the nervous system, to a degree of 10 percent within one year from the date of termination of such service, such disease shall be presumed to have been incurred or aggravated in service, even though there is no evidence of such disease during the period of service.  38 U.S.C.A. §§ 1101, 1112; 38 C.F.R. §§ 3.307, 3.309.  In an October 4, 1995, opinion, VA's Under Secretary for Health determined that it was appropriate to consider high frequency sensorineural hearing loss an organic disease of the nervous system and therefore a presumptive disability.  However, this presumption is inapplicable in this case because the most probative evidence of record does not show that the Veteran manifested high frequency sensorineural hearing loss to a degree of 10 percent within one year from the date of termination of service.

For the purposes of applying the laws administered by VA, impaired hearing will be considered to be a disability when the auditory threshold in any of the frequencies 500, 1000, 2000, 3000, 4000 Hertz is 40 decibels or greater; or when the auditory thresholds for at least three of the frequencies 500, 1000, 2000, 3000, or 4000 Hertz are 26 decibels or greater; or when speech recognition scores using the Maryland CNC Test are less than 94 percent.  38 C.F.R. § 3.385.  The threshold for normal hearing is from 0 to 20 decibels, and higher threshold levels indicate some degree of hearing loss.  Hensley v. Brown, 5 Vet. App. 155, 157 (1993).

The Court has held that service connection can be granted for hearing loss where the Veteran can establish a nexus between the current hearing loss and a disability or injury suffered while in military service.  Godfrey v. Derwinski, 2 Vet. App. 352, 356 (1992).  The Court has also held that VA regulations do not preclude service connection for hearing loss which first met VA's definition of disability after service.  Hensley, supra, at 159.

The Veteran contends in his August 2010 claim and in his January 2011 substantive appeal that he was exposed to acoustic trauma from the firing of heavy weapons in service, and has experienced constant bilateral hearing loss and tinnitus ever since that exposure.

The Veteran's service treatment records do not include any diagnosis or findings of hearing loss or tinnitus.  At his March 1961 Report of Medical Examination at separation, a clinician found that the Veteran had the following audiometric test results:

Mar. 1961


HERTZ (original)



500
1000
2000
3000
4000
RIGHT
0
0
0
NA
5
LEFT
10
10
10
NA
10

VA audiometric readings prior to June 30, 1966, and service department audiometric readings prior to October 31, 1967, must be converted from American Standards Association (ASA) units to International Standard Organization (ISO) units.  This conversion adds 15 decibels to the figure reported at 500 Hertz, 10 decibels to the figures reported at 1000, 2000, and 3000 Hertz, and 5 decibels to the figure reported at 4000 Hertz.  The converted results are as follows:




Mar. 1961


HERTZ (converted)



500
1000
2000
3000
4000
RIGHT
15
10
10
NA
10
LEFT
25
20
20
NA
15

In September 2010, a VA examiner found that the Veteran had the following audiometric test results:

Sept. 2010


HERTZ



500
1000
2000
3000
4000
RIGHT
25
30
45
55
75
LEFT
55
60
70
75
80

The Veteran had speech recognition scores, using the Maryland CNC Word List, of 90 percent in the right ear and 72 percent in the left ear.  The VA examiner considered that the Veteran reported having been exposed to noise in the military from heavy weapons such as Howitzers, grenades, and mortars, consistent with his military occupational specialty (MOS).  The VA examiner opined that it is less likely than not that the Veteran's hearing loss and tinnitus were caused by or a result of an event in service.  The examiner explained:

The Veteran had normal hearing sensitivity, bilaterally, at separation.  He reports onset of tinnitus shortly after he enlisted.  The Veteran did not incur a permanent hearing loss as a result of acoustic trauma during military service.  The Veteran's hearing loss in both ears is not as likely as not due to acoustic trauma during military service.  Because there was no associated hearing loss at separation from the service, it is not as likely as not that the current tinnitus was from military noise exposure....

Exposure to either impulse sounds or continuous noise exposure can cause a temporary threshold shift.  This disappears in 16 to 48 hours after exposure to loud noise.  Impulse sounds may also damage the structure of the inner ear resulting in an immediate hearing loss.  Continuous exposure to loud noise can also damage the structure of the hair cells resulting in hearing loss.  If the hearing does not recover completely from a temporary threshold shift, a permanent hearing loss exists.  Since the damage is done when exposed to a noise, a normal audiogram subsequent to the noise exposure would verify that the hearing had recovered without permanent loss.  There is a high correlation between hearing loss, tinnitus and noise exposure....[N]ormal hearing from the service [separation] strongly suggests any reported tinnitus is less likely to be from noise exposure in service.

The Board finds that the Veteran's contention that his bilateral hearing loss and tinnitus resulted from noise exposure in service, including weapons fire, is outweighed by the more probative opinion of the September 2010 VA examiner, based on her greater medical training and expertise, and her persuasive explanation of the relationship between acoustic trauma and indicia of permanent hearing loss.  See Winsett v. West, 11 Vet. App. 420 (1998), aff'd 217 F.3d 854 (Fed. Cir. 1999).

The Board further finds that the Veteran's statements that these disorders had their onset in service lack credibility because they are outweighed by more probative evidence to the contrary.  Specifically, the March 1961 service clinician found no cognizable hearing loss at the March 1961 Report of Medical Examination at separation from service, and the Veteran likewise indicated in his Report of Medical History at separation from service that he had not had any ear trouble.  See Curry v. Brown, 7 Vet. App. 59, 68 (1994) (contemporaneous evidence has greater probative value than subsequently reported history).

In conclusion, the Board finds that the weight of the evidence is against the claims of service connection for bilateral hearing loss and tinnitus.  In reaching the conclusions above, the Board has considered the applicability of the benefit of the doubt doctrine; however, as the preponderance of the evidence is against the Veteran's claims, that doctrine is not applicable.  See 38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49, 55-57 (1990).




ORDER

Service connection for bilateral hearing loss is denied.

Service connection for tinnitus is denied.




____________________________________________
MICHAEL E. KILCOYNE
Veterans Law Judge, Board of Veterans' Appeals





Department of Veterans Affairs


